UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7803


ARTHUR R. MOSELEY, a/k/a Shahid Majid,

                Plaintiff - Appellant,

          v.

JUDGE NEWMAN; ASSISTANT SOLICITOR KIMBERY BARR; ASSISTANT
SOLICITOR SECRETARY LINDA WOODS; PUBLIC DEFENDER M. AMANDA
SHULA;   VERDELL  BARR,  Former  Private  Counsel;  SHARON
STAGGERS, Town Clerk,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     G. Ross Anderson, Jr., Senior
District Judge. (0:13-cv-01680-GRA)


Submitted:   January 21, 2014             Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur R. Moseley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Arthur R. Moseley appeals the district court’s order

dismissing          without     prejudice      his     42    U.S.C.      § 1983       (2006)

complaint. 1          The     district      court     referred     this     case      to    a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).

The    magistrate       judge      recommended       that    relief   be    denied         and

advised Moseley that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

               The     timely      filing      of     specific     objections         to     a

magistrate          judge’s    recommendation          is    necessary     to     preserve

appellate review of the substance of that recommendation when

the        parties     have     been     warned        of    the    consequences            of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.       1985);    see    also    Thomas     v.    Arn,    474 U.S. 140     (1985).

Moseley       has     waived       appellate        review    by   failing       to    file

objections after receiving proper notice. 2                     Accordingly, we deny


       1
       The district court’s dismissal without prejudice is an
appealable final order under Domino Sugar Corp. v. Sugar Workers
Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993), as
Moseley would not be able to save his action by merely amending
his complaint.
       2
       To the extent Moseley challenges on appeal the district
court’s denial of his motion for an extension of time to file
objections, we conclude that the district court did not abuse
its discretion in finding no good cause for the extension. See
Fed. R. Civ. P. 6(b)(1)(A) (providing standard); Carefirst of
(Continued)
                                             2
the   motion    for   a   transcript   at    the    government’s    expense   and

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented     in   the   materials

before   this    court    and   argument    would    not   aid   the   decisional

process.

                                                                         AFFIRMED




Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396
(4th Cir. 2003) (stating standard of review for denial of motion
for extension of time).



                                       3